         Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 KACEY LEWIS                              :
     Plaintiff,                           :
                                          :        No. 3:17-CV-01764 (VLB)
         v.                               :
                                          :
 SCOTT ERFE, ET AL.                       :         August 10, 2020
     Defendant.                           :
                                          :

                   Ruling and Order on Plaintiff’s Motion for Sanctions
        In this excessive force and deliberate indifference bench trial, Plaintiff Kacey

Lewis (“Plaintiff”) moves for the Court to sanction remaining Defendants

Lieutenant Hackett, Lieutenant Colvin, and Nurse Baker for spoliation of key

evidence. [ECF Nos. 101 & 101-1 at 1]. Plaintiff seeks an adverse inference

instruction to the jury that the defendants “willfully destroyed video surveillance

footage of the October 24th, October 25th, and October 26th incidents for the

purpose of depriving plaintiff of its use and that the jury must infer that, had the

evidence been preserved, it would have corroborated plaintiff’s testimony

regarding these incidents.” [ECF No. 101-1 at 26]. For the reasons below, the Court

grants in part Plaintiff’s motion.

   I.         Background

        On October 20, 2017, Plaintiff, an inmate within the custody of the

Connecticut Department of Correction (“DOC”), filed a pro se Complaint against

several DOC officials. [ECF No. 1]. He alleges that they violated his constitutional

rights on October 24, 25, and 26 of 2014 at Corrigan Correctional Center by placing




                                              1
          Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 2 of 9



him in in-cell restraints and by failing to properly treat the injuries he sustained

from the restraints. Id.

         Plaintiff claims—and Defendants do not deny—that footage from stationary

cameras between October 24, 2014 and November 6, 2014 that would be relevant

to his case was not preserved. [ECF No. 101-1 at 4]; [ECF No. 105-1]. The parties

also agree that hand-held videos of the incidents giving rise to this lawsuit were

preserved. [ECF No. 101-1 at 4]; [ECF No. 105-1].

   II.      Legal Standard

   Federal district courts have “broad discretion” in deciding whether and how to

sanction parties for spoliation of evidence. See West v. Goodyear Tire & Rubber

Co., 167 F.3d 776, 779 (2d Cir. 1999).

         Until December 1, 2015, any party seeking an adverse inference instruction

as a remedy for spoliation of evidence had to establish: “(1) that the party having

control over the evidence had an obligation to preserve it at the time it was

destroyed; (2) that the records were destroyed with a culpable state of mind; and

(3) that the destroyed evidence was relevant to the party’s claim or defense such

that a reasonable trier of fact could find that it would support that claim or defense.”

Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002);

see Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135 (2d Cir.2012)) (same).

               On December 1, 2015, however, a new procedural rule went into

         effect regarding the obligations of parties to preserve electronically

         stored information (“ESI”):

         (e) Failure to Preserve Electronically Stored Information. If
         electronically stored information that should have been preserved in

                                           2
        Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 3 of 9



      the anticipation or conduct of litigation is lost because a party failed
      to take reasonable steps to preserve it, and it cannot be restored or
      replaced through additional discovery, the court:

             (1) upon finding prejudice to another party from loss of the
             information, may order measures no greater than necessary to
             cure the prejudice; or

             (2) only upon finding that the party acted with the intent to
             deprive another party of the information's use in the litigation
             may:
                    (A) presume that the lost information was unfavorable to
                    the party;

                      (B) instruct the jury that it may or must presume the
                      information was unfavorable to the party; or

                      (C) dismiss the action or enter a default judgment.


Fed. R. Civ. P. 37.

      “The December 1, 2015 Amendments… made a significant change to the

standards governing spoliation issues… [by] requir[ing] a showing that the

destroying party “acted with the intent to deprive another party of the information’s

use in the litigation” for the Court to dismiss an action, enter default judgment, or

“instruct the jury that it may or must presume the [lost] information was

unfavorable to the party.” Learning Care Grp., Inc. v. Armetta, 315 F.R.D. 433, 439–

40 (D. Conn. 2016). “Prior to the 2015 amendment, a party need only have shown

that the destroying party was negligent in order to have the benefit of an adverse

inference instruction.” Coan v. Dunne, 602 B.R. 429, 437 (D. Conn. April 16, 2019).

      Plaintiff argues that the previous Second Circuit standard applies because

the events underlying this case occurred in 2014. [ECF No. 101-1 at 13-14]. The

Court is not persuaded. In transmitting the proposed new Rule 37(e) to Congress



                                           3
           Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 4 of 9



in April 2015, Chief Justice Roberts included an order that “the foregoing

amendments to the Federal Rules of Civil Procedure shall take effect on December

1, 2015, and shall govern in all proceedings in civil cases thereafter commenced,

and, insofar as just and practicable, all proceedings then pending.” 2005 U.S. Order

0017. This case was commenced on October 20, 2017, [ECF No. 1] and so it is

governed by the Rule.

   III.      Analysis

   A. Bench Trial

          First, Defendants argue that the Court should find this motion moot because

this case is a bench trial, not a jury trial, so the Plaintiff’s request for the Court to

issue an adverse inference instruction is moot. [ECF No. 105 at 1 n. 1]. The Court

disagrees. First, even if the Court does not impose an adverse inference, the Court

may impose other sanctions. See Fed. R. Civ. P. 37(e)(1). Second, pursuant to

Federal Civil Rule of Procedural 39(b), the Court could still convert this trial into a

jury trial, even though, pursuant to Federal Civil Rule of Procedure 38, the parties

have no right to a jury trial at this stage. See Winchester Indus., Inc. v. Sentry Ins.,

630 F. Supp. 2d 237, 240 (D. Conn. 2009) (citing McCarthy v. Bronson, 906 F.2d 835

(2d Cir. 1990), aff'd, 500 U.S. 136 (1991).

   B. Obligation to preserve evidence

          “The obligation to preserve evidence arises when the party has notice that

the evidence is relevant to litigation or when a party should have known that the

evidence may be relevant to future litigation.” Fujitsu Ltd. v. Federal Exp. Corp.,

247 F.3d 423, 436 (2d Cir. 2001). This obligation persists under Rule 37: “Many court

                                              4
       Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 5 of 9



decisions hold that potential litigants have a duty to preserve relevant information

when litigation is reasonably foreseeable. Rule 37(e) is based on this common-law

duty; it does not attempt to create a new duty to preserve.” Fed. R. Civ. P. 37

Advisory Committee Notes to 2015 Amendment of Subdivision (e). “[I]n the

correctional context, a duty to preserve may attach when an inmate is in a fight or

when an inmate files grievances about the incident.” Barnes v. Harling, 368 F.

Supp. 3d 573, 607 (W.D.N.Y. 2019) (collecting cases).

      Here, it is undisputed that Plaintiff made his complaints known. The day of

the incident, Kate Barnas, who has not yet been served, wrote a Medical Incident

Report stating, “[Inmate] threatens to sue for nerve damage.” [ECF No. 38-10]. On

November 12, 2014, just over two weeks after the incident, Plaintiff wrote and

submitted an Inmate Request Form to Mary Marto, Health Services Administrator

at Corrigan Correctional Center, complaining that Defendant “Nurse Sarah failed

to properly check [the] restraints on October 25, 2014.” See [ECF No. 101-1 at 7]

(citing [ECF No. 38-1]). The same day, he submitted an “Administrative Remedy

Form,” naming Defendant “nurse Sarah”, alleging nurses did not conduct an actual

physical “restraint check” to determine if the restraints were too tight, and as a

result of such failure, Plaintiff was seriously injured and subjected to lingering

pain. Id. (citing [ECF No. 38-1 at 8]. The same day, he also wrote and submitted

Inmate Request Forms to Warden Scott Erfe, complaining about the incidents

underlying this complaint, and about Defendants Hackett and Colvin. Id. at 8 (citing

[ECF No. 38-1 at 3-7]). On November 19-21, he wrote and submitted Administrative

Remedy forms regarding the incidents underlying this action and complained


                                         5
        Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 6 of 9



against Defendants Hackett and Colvin. Id. (citing [ECF No. 38-1 at 9-17]). At the

time, the relevant system at Corrigan preserved video for up to 30 days, [ECF No.

105-1 at ¶¶5-6], so Plaintiff’s remedy requests fell well within this preservation

period. The subject matter of these requests and remedies should have been

sufficient to give notice of a potential lawsuit. Finally, other footage of the incidents

was preserved, see [ECF No. 38-1 at 19], demonstrating that Defendants were

aware that litigation might result. Therefore, the Court finds that a duty to preserve

did attach.

      It is also undisputed the obligation to preserve encompassed the stationary

camera footage of the defendants entering and exiting Plaintiff’s cell, as the

obligation to preserve adheres to all potentially relevant footage. See Taylor v. City

of New York, 293 F.R.D. 601, 616 (S.D.N.Y. 2013) (granting adverse inference

instruction against defendant corrections officer who retained only eight minutes

of surveillance footage pertaining to an inmate assault and not the preceding three

hours footage that would also be potentially relevant to plaintiff’s claims).

   C. Reasonable steps to preserve the relevant footage

      Under the old standard, “any party seeking an adverse inference instruction

as a remedy for spoliation of evidence had to establish… ‘that the party having

control over the evidence had an obligation to preserve it at the time it was

destroyed.’” Thomas v. Butkiewicus, No. 3:13-CV-747 (JCH), 2016 WL 1718368, at

*7 (D. Conn. Apr. 29, 2016) (quoting Residential Funding Corp, 306 F. 3d at 107).

The Second Circuit has not yet addressed whether this requirement still exists

under the new Rule 37(e), but “district courts within this Circuit have denied

                                           6
        Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 7 of 9



requests for sanctions against defendant corrections officers who had no control

over the recordings.” Barnes, 368 F. Supp. 3d at 609 (collecting cases).

       The text of Rule 37(e) states that a court may take order remedial measures

if “a party failed to take reasonable steps to preserve [the evidence].” The

commentary to the Rule points to two questions for the Court to consider:

       “The court should be sensitive to the party's sophistication with regard to
       litigation in evaluating preservation efforts; some litigants, particularly
       individual litigants, may be less familiar with preservation obligations than
       others who have considerable experience in litigation.
       Because the rule calls only for reasonable steps to preserve, it is
       inapplicable when the loss of information occurs despite the party's
       reasonable steps to preserve it. For example, the information may not be in
       the party's control… Courts may, however, need to assess the extent to
       which a party knew of and protected against such risks.
Fed. R. Civ. P. 37 Advisory Committee Notes to 2015 Amendment of Subdivision

(e) (emphasis added).

       Here, the remaining Defendants did not have control over the footage. in

2014 when this incident occurred, Corrigan utilized NICE vision software on all

stationary cameras. [ECF 105-1 (Ex A: Decl. by Kenneth Wright) at ¶ 5, 6]. The NICE

vision software only retained video recording for up to 30 days, and only certain

correctional staff were authorized access to the NICE vision software at Corrigan

in order to preserve video recordings, none of whom were any of the remaining

defendants. Id. at ¶¶ 6-7, 9. Indeed, access to the NICE vision software at Corrigan

in 2014 was limited to only authorized individuals which included the Warden, the

Deputy Wardens, the Captain/Shift Commander, and members of Corrigan’s

intelligence unit, if necessary. Id. at ¶ 7.



                                               7
          Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 8 of 9



      But the Court notes that an individual who does not control or maintain

footage may still take reasonable steps to preserve it if she is aware of the

grievances: she may ask the person in control of the footage to retain it, or she

may ask the person in control of the copy if she may have a copy of it and keep for

her own records. Here, because some video was preserved and Plaintiff filed

grievances against Defendants, there are sufficient facts on the record to suggest

that Defendants had both the impetus and the ability to see to it that the video was

preserved by their colleagues who had control over the video. Therefore, since the

surveillance video was not preserved, there is some evidence that Defendants

failed to take reasonable steps that they could have taken.

   D. Prejudice

      But, if the defendants did not have control over the footage, then they could

not have “acted with the intent to deprive another party of the information’s use in

the litigation.” Fed R. Civ. P. 37(e)(2). So, the Court cannot impose the harsher Rule

37(e)(2) sanctions, which include: “(A) presume that the lost information was

unfavorable to the party; (B) instruct the jury that it may or must presume the

information was unfavorable to the party; or (C) dismiss the action or enter a

default judgment.” The Court may only “order measures no greater than necessary

to cure the prejudice.” Fed. R. Civ. P. 37(e)(1). The Court has discretion in

determining which party has the burden of showing prejudice. Fed. R. Civ. P. 37

Advisory Committee Notes to 2015 Amendment of Subdivision (e)(1) (emphasis

added).




                                          8
        Case 3:17-cv-01764-VLB Document 122 Filed 08/10/20 Page 9 of 9



      Here, the Court finds prejudice. Specifically, Mr. Lewis argues that the

October 25, 2014 recording would show that Lieutenant Colvin had stood at the

doorway of the cell during a morning restraint check, which would corroborate Mr.

Lewis’s disputed testimony and support his claim of deliberate indifference against

Lieutenant Colvin. See [ECF No. 101 at 35]. To cure this prejudice, the Court will

allow the parties to present evidence and argument regarding the loss of the

surveillance footage. The Court will determine the evidentiary impact of the failure

to preserve the video, including any effect that the failure to preserve the video may

have on the credibility of the Defendants to the extent they had the ability to affect

its preservation and failed to make a reasonable attempt to assure its preservation.

   E. Conclusion

      For the reasons outlined above, the Court grants in part Plaintiff’s motion.

The Court will allow the parties to present evidence and argument regarding the

loss of the surveillance footage. The Court will determine the evidentiary impact

of the failure to preserve the video, including any effect that the failure to preserve

the video may have on the credibility of the Defendants to the extent they had the

ability to affect its preservation and failed to make a reasonable attempt to assure

its preservation.

      SO ORDERED.

                                              __________/s/____________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge

Dated: August 10, 2020 at Hartford, Connecticut


                                          9
